DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art considered relevant to the claimed invention has been cited and made of record. These prior art devices specifically relate to strollers having folding mechanisms considered pertinent to the present application. 
A particularly pertinent stroller is disclosed by Zhong (US 10,155,528). Zhong teaches: 
a synchronous folding mechanism adapted to be mounted to a stroller, said synchronous folding mechanism comprising: 
a rear joint (42) adapted to be connected to a rear leg (3A) of the stroller; 
a front joint (44) adapted to be connected to a front leg (2A) of the stroller, and rotatably connected to said rear joint at a first axis (A) that extends in a left-right direction with respect to the stroller; 
a handlebar joint (41) adapted to be connected to a handlebar support (1A) of the stroller, and rotatably connected to said rear joint at a second axis (B) that extends in the left-right direction; 
a swing member (61) having opposite end portions, one of said end portions being rotatably connected to said rear joint at a third axis (C) that extends in the left-right direction; and 
a first link member (43) rotatably connected to one of said handlebar joint and said front joint at a fifth axis (D) that extends in the left-right direction and that is spaced apart from the fourth axis; 
wherein rotation of said one of said handlebar joint and said front joint drives a swinging movement of said swing member relative to said rear joint and a movement of said first link member relative to said rear joint. 
See the annotated version of Fig. 13, below. Relevant elements are also shown in Fig. 16. 

    PNG
    media_image1.png
    473
    630
    media_image1.png
    Greyscale

Zhong fails to disclose: the first link member rotatably connected to the other one of said end portions of said swing member at a fourth axis that extends in the left-right direction, as claimed.  To modify Zhong to arrive at the claimed invention would not be obvious, as such a modification would prevent the folding mechanism from operating as intended. See Fig. 16, which shows the other end of the swing member with a notch (61a) selectively engageable with a pin, which could not accommodate the claimed fourth axis. 
None of the prior art, alone or in combination, teach or suggest the limitations of claims 1-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/Primary Examiner, Art Unit 3618